 



Exhibit 10.2
 
EXECUTION COPY
AMENDMENT NO. 2 TO
CONTRIBUTION AGREEMENT
     THIS AMENDMENT NO. 2 TO CONTRIBUTION AGREEMENT (“Amendment”) is made as of
the 20th day of February, 2008, between The Lexington Master Limited
Partnership, a Delaware limited partnership (“LMLP”), and Net Lease Strategic
Assets Fund L.P., a Delaware limited partnership (the “Partnership”).
RECITALS
     A. LMLP and the Partnership have previously entered into a certain
Contribution Agreement, dated as of August 10, 2007, as amended by that certain
Amendment No. 1 thereto, dated as of December 20, 2007 (as amended, the
“Agreement”), having as the subject matter the contribution of property or
properties and direct or indirect interests in owners of property or properties
as set forth on Schedule 1 of the Agreement.
     B. Except as expressly provided herein, all capitalized terms shall have
the same meanings as set forth in the Agreement.
     B. LMLP and the Partnership desire to modify and amend the Agreement
pursuant to Section 6.3 of the Agreement.
     NOW THEREFORE, in consideration of the mutual covenants and agreements
contained in the Agreement and this Amendment and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
     1.1 Section 1.1. Section 1.1 is hereby amended by deleting the following
defined terms:
“Eastgar” means Eastgar Associates Limited Partnership, a Connecticut limited
partnership.
“Eastgar Consent” means the consent of two-thirds in interest of the limited
partners of Eastgar to the contribution of the general partnership interest in
Eastgar to the Partnership.
“Eastgar Partnership Agreement” means the limited partnership agreement of
Eastgar, as the same may be amended from time to time.
     1.2 Section 1.1. Section 1.1 is hereby amended by adding the following
defined terms:
“Honeywell Lease” means that certain Lease and Agreement, dated as of April 26,
1985, between Lexington Glendale LLC (as successor to GlenArrow Associates
Limited Partnership by assignment) and Honeywell International Inc. (as
successor to Sperry Corporation by assignment).

 



--------------------------------------------------------------------------------



 



“Honeywell Property” means the property located at 19019 N. 59th Avenue,
Glendale, Arizona.
“Baker Hughes Christensen Property” means the property located at 9110 Grogans
Mill Road, The Woodlands, Texas.
“Raytheon Property” means the property located at 1200 Jupiter Road, Garland,
Texas.
     1.3 Section 2.2. The second sentence of Section 2.2 is hereby amended by
deleting it in its entirety and replacing it with the following:
The execution, delivery and performance by each LMLP Entity of this Agreement,
as applicable, have been duly and validly approved by all necessary limited
partnership and limited liability company action and no other actions or
proceedings on the part of any LMLP Entity are necessary to authorize this
Agreement or the transactions contemplated hereby and thereby.
     1.4 Section 2.5. The third sentence of Section 2.5 is hereby amended by
deleting it in its entirety and replacing it with the following:
Subject to obtaining waivers of the ROFO/ROFR Rights, LMLP has the absolute
right, power and capacity, to sell, assign, convey, transfer and deliver the
Interests as contemplated by this Agreement, free and clear of any liens, claims
or other encumbrances, other than the applicable Loan.
     1.5 Section 2.10. Section 2.10 is hereby amended by deleting it in its
entirety.
     1.6 Section 3.1(c). Section 3.1(c) is hereby amended by deleting it in its
entirety and replacing it with the following:
Leases. As of a Closing: with respect to such Contributed Asset, (i) the current
Tenant Estoppel for the applicable Lease disclosing no matters reasonably
objectionable to the Partnership and Inland, has been delivered to the
Partnership and Inland; (ii) the current Ground Lease Estoppel for the
applicable Ground Lease, if applicable, disclosing no matters reasonably
objectionable to the Partnership and Inland, have been delivered to the
Partnership and Inland; (iii) the consent of the ground lessor under the Ground
Lease, if applicable and if required under the Ground Lease; (iv) the Leases
and, if applicable, the Ground Leases shall be in full force and effect and no
monetary or material nonmonetary default or claim by landlord or tenant shall
have arisen under any Leases or, if applicable, the Ground Lease that was not
specifically disclosed in writing to the Partnership and Inland; (v) no tenant
at the applicable Property shall have initiated or had initiated against it any
insolvency, bankruptcy, receivership or other similar proceeding; (iv) there
shall not have been any amendment to the Lease or Ground Lease, as applicable,
after the date hereof, unless consented to by the Partnership and Inland; and
(vii) there shall not have occurred an event of any material damage or
destruction to the applicable Property or any significant condemnation of the
applicable Property which are not the obligation of the tenants thereof to

 



--------------------------------------------------------------------------------



 



repair and renders such Property unusable by the tenant thereof or gives the
tenants thereof the right to terminate; provided that LMLP shall have the right
to exercise the Owner’s rights under the Honeywell Lease with respect to the
Released Option Parcel (as defined in the Honeywell Lease).
     1.7 Section 3.1(f). Section 3.1(f) is hereby amended by deleting it in its
entirety.
     1.8 Article 7. Article 7 is hereby amended by adding the following
sections:
Section 7.3. Honeywell Release Parcel. Notwithstanding anything to the contrary,
the Real Property constituting the Honeywell Property shall not include the
Released Parcel (as defined in the Honeywell Lease).
Section 7.4. Condition Precedent to Closing for Raytheon Property.
Notwithstanding anything to the contrary, the obligation of each of the
Partnership and LMLP to consummate a Closing with respect to the Interests
related to the Raytheon Property is subject to the acquisition by NLSAF Garland
L.P. of a 100% fee interest in the Raytheon Property.
     1.9 Schedule 1. Schedule 1 is hereby amended by deleting it in its entirety
and replacing it with Schedule 1 hereto.
     1.10 Schedule 2. Schedule 2 is hereby amended by deleting it in its
entirety and replacing it with Schedule 2 hereto.
     1.11 Schedule 2.5. Schedule 2.5 is hereby amended by deleting it in its
entirety and replacing it with Schedule 2.5 hereto.
     1.12 Schedule 2.8. Schedule 2.8 is hereby amended by deleting it in its
entirety and replacing it with Schedule 2.8 hereto.
     1.13 Schedule 4.2. Schedule 4.2 is hereby amended by deleting it in its
entirety and replacing it with Schedule 4.2 hereto.
     1.14 No Further Amendment. Except as expressly provided for in this
Amendment, the Agreement is in full force and effect and in accordance with its
terms and is not further amended.
     1.15 Counterparts. This Amendment may be executed in multiple counterparts
and by facsimile signatures, each of which shall be deemed to be an original,
but all of which together, when fully executed shall constitute the same
Amendment.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed on their behalf as of the date first above written.
THE LEXINGTON MASTER LIMITED
PARTNERSHIP, a Delaware limited Partnership
By: Lex GP-1 Trust, a Delaware statutory trust, its
general partner

             
 
  By:
Name:   /s/ Joseph S. Bonventre
 
Joseph S. Bonventre    
 
  Title:   Senior Vice President    

NET LEASE STRATEGIC ASSETS FUND L.P., a
Delaware limited partnership

             
 
  By:   LMLP GP, a Delaware limited
partnership, its general partner    

             
 
  By:
Name:   /s/ Joseph S. Bonventre
 
Joseph S. Bonventre    
 
  Title:   Senior Vice President    

The undersigned LMLP Contribution Affiliates, severally and solely with respect
to the Contributed Asset or Contributed Assets set forth opposite their
respective name on Schedule 1 hereto, agree to contribute, directly or
indirectly through LMLP, such Contributed Asset or Contributed Asset subject to
and in accordance with the terms and conditions of the Agreement and this
Amendment:
Lex-Property Holdings LLC

         
By:
Name:
  /s/ Joseph S. Bonventre
 
Joseph S. Bonventre    
Title:
  Senior Vice President    

 



--------------------------------------------------------------------------------



 



Newkirk Sablemart L.P.

     
By:
  Newkirk Sablemart GP LLC
 
   
By:
  Lex-Property Holdings LLC

         
By:
Name:
  /s/ Joseph S. Bonventre
 
Joseph S. Bonventre    
Title:
  Senior Vice President    

Chader Associates LLC

         
By:
Name:
  /s/ Joseph S. Bonventre
 
Joseph S. Bonventre    
Title:
  Senior Vice President    

Newkirk MLP Unit LLC

         
By:
Name:
  /s/ Joseph S. Bonventre
 
Joseph S. Bonventre    
Title:
  Senior Vice President    

Triple Net Investment Company LLC

         
By:
Name:
  /s/ Joseph S. Bonventre
 
Joseph S. Bonventre    
Title:
  Senior Vice President    

Lexington Tennessee Holdings L.P.

     
By:
  Lex GP-1 Trust, its general partner

         
By:
Name:
  /s/ Joseph S. Bonventre
 
Joseph S. Bonventre    
Title:
  Senior Vice President    

 



--------------------------------------------------------------------------------



 



Lexington Realty Trust

         
By:
Name:
  /s/ Joseph S. Bonventre
 
Joseph S. Bonventre    
Title:
  Executive Vice President    

LSAC Operating Partnership L.P.

     
By:
  LSAC General Partner LLC

         
By:
Name:
  /s/ Joseph S. Bonventre
 
Joseph S. Bonventre    
Title:
  Senior Vice President    

Lexington Acquiport Company II, LLC

         
By:
Name:
  /s/ Joseph S. Bonventre
 
Joseph S. Bonventre    
Title:
  Senior Vice President    

Union Hills Associates

     
By:
  Union Hills Associates II, its managing general partner
 
   
By:
  Lexington Realty Trust, its managing general partner

         
By:
Name:
  /s/ Joseph S. Bonventre
 
Joseph S. Bonventre    
Title:
  Executive Vice President    

Lepercq Corporate Income Fund L.P.

     
By:
  Lex GP-1 Trust, its general partner

         
By:
Name:
  /s/ Joseph S. Bonventre
 
Joseph S. Bonventre    
Title:
  Senior Vice President    

 



--------------------------------------------------------------------------------



 



SCHEDULE 1

                                              Property                          
                      Net                                             Prorations
                                            and                                
            Adjustments                       LMLP             Primary      
(See   Contribution           Contributed   Contribution           Property
Tenant   Address     Attached)    Value   Loans   Asset   Affiliate   Owner   GP
Entity   Interest
 
Advance PCS, Inc.
  2401 Cherahala
Boulevard,
Knoxville,
Tennessee       $ 12,457,680     $ 5,022,910     100% membership
interest in
Lexington Knoxville
Manager LLC   LMLP/Lexington Tennessee Holdings L.P.   Lexington Knoxville LLC  
Lexington Knoxville
Manager LLC   Fee interest
 
American Electric
Power
  420 Riverport Road,
Kingport, Tennessee       $ 4,278,400       —     100% interest in Newkirk
Elport GP LLC 99% limited partnership interest in Newkirk Elport L.P.   LMLP
LMLP   Newkirk Elport L.P.   Newkirk Elport GP LLC   Fee interest
 
ASML Lithography
Holding NV
  8555 South River
Parkway, Tempe,
Arizona       $ ___     $ ___     100% membership interest in Lexington Tempe
Manager LLC and 100% limited partnership interest in Lexington Tempe L.P.  
LMLP/Lexington Contributions Inc.   Lexington Tempe L.P.   Lexington Tempe
Manager LLC   Leasehold interest

 



--------------------------------------------------------------------------------



 



                                              Property                          
                      Net                                             Prorations
                                            and                                
            Adjustments                       LMLP             Primary      
(See   Contribution           Contributed   Contribution           Property
Tenant   Address     Attached)    Value   Loans   Asset   Affiliate   Owner   GP
Entity   Interest
 
Baker Hughes, Inc.
  2529 West Thorne
Drive, Houston,
Texas       $ ___     $ ___     100% membership interest in NLSAF BHI Train GP
LLC (after transfer of general partner interest in Texan Training Limited
Partnership from Lexington BHI Trust)) and 99.5% limited partnership interest in
Texan Training Limited Partnership   LMLP/Lexington
Realty Trust   Texan Training
Limited Partnership   NLSAF BHI Train GP LLC (after transfer of general partner
interest in Texan Training Limited Partnership from Lexington BHI Trust)   Fee
interest
 
Dana Corporation
  6938 Elm Valley
Drive, Kalamazoo,
Michigan       $ ___     $ ___     100% membership interest in Lexington
Kalamazoo Manager LLC and 100% limited partnership interest in Lexington
Kalamazoo L.P.   LMLP/Lepercq Corporate Income Fund L.P.   Lexington Kalamazoo
L.P.   Lexington Kalamazoo
Manager LLC   Fee interest
 
EDS Information Services, LLC (Electronic Data Systems Corporation)
  3600 Army Post
Road, Des Moines,
Iowa       $ 39,770,514     $ 22,761,297     100% membership interest in
Lexington TNI Des Moines Manager LLC and 100% limited partnership interest in
Lexington TNI Des Moines L.P.   LMLP/Triple Net
Investment Company
LLC   Lexington TNI Des Moines L.P.   Lexington TNI Des
Moines Manager LLC   Fee interest

 



--------------------------------------------------------------------------------



 



                                              Property                          
                      Net                                             Prorations
                                            and                                
            Adjustments                       LMLP             Primary      
(See   Contribution           Contributed   Contribution           Property
Tenant   Address     Attached)    Value   Loans   Asset   Affiliate   Owner   GP
Entity   Interest
 
Entergy Services, Inc.
  5201 W. Barraque Street, Pine Bluff, Arkansas       $ 3,460,000 —            
100% interest in Newkirk Bluff GP LLC 99% limited partnership interest in
Newkirk Bluff L.P.   Lex-Property
Holdings LLC
LMLP   Newkirk Bluff L.P.   Newkirk Bluff GP LLC   Fee interest
 
Honeywell, Inc.
  19019 N. 59th Avenue, Glendale, Arizona       $ ___     $ ___     100%
interest in
Lexington Glendale
Manager LLC   LMLP/Union Hills
Associates   Lexington Glendale
LLC   Lexington Glendale
Manager LLC   Fee interest
(excluding the
Released Parcel)
 
Kelsey Hayes Company (TRW Automotive)
  1200 & 12025 Tech
Center Drive,
Livonia, Michigan       $ 26,919,057     $ 10,467,458     100% interest in
Lexington Livonia L.L.C.   LMLP/Lepercq Corporate Income Fund L.P.   Lexington
Livonia L.L.C.   LMLP   Fee interest
 
Lithia Motors
  101 Creger, Fort
Collins, Colorado       $ 3,922,286       —     Fee title to Property   Newkirk
Sablemart L.P.   Newkirk Sablemart L.P.   N/A   Fee interest
 
Owens Corning
  590 Ecology Lane,
Chester, South
Carolina       $ 31,220,971     $ 13,055,864     100% interest in Lexington
Chester Manager, LLC and 100% interest in Lexington Chester Industrial LLC  
LMLP/Lexington
Realty Trust   Lexington Chester
Industrial LLC   Lexington Chester
Manager LLC   Fee interest
 
Raytheon Company
(to be acquired by LMLP)
  1200 Jupiter Road,
Garland, Texas       $ ___       —     100% interest in NLSAF Garland GP LLC and
100% limited partnership interest in NLSAF Garland L.P. (both to be formed)  
LMLP   NLSAF Garland L.P. (to be formed and acquire the fee interest)   NLSAC
Garland GP
LLC (to be formed)   Fee interest

 



--------------------------------------------------------------------------------



 



                                              Property                          
                      Net                                             Prorations
                                            and                                
            Adjustments                       LMLP             Primary      
(See   Contribution           Contributed   Contribution           Property
Tenant   Address     Attached)    Value   Loans   Asset   Affiliate   Owner   GP
Entity   Interest
 
TI Group Automotive
Systems, LLC (TI
Automotive LTD)
  359 Gateway Drive,
Livonia, Georgia       $ 14,525,000     $ 9,715,415     100% membership interest
in Lexington Livonia TI Manager LLC and 100% limited partnership interest in
Lexington Livonia TI L.P.   LMLP/LSAC Operating Partnership L.P.   Lexington
Livonia TI L.P.   Lexington Livonia
TI Manager LLC   Leasehold interest
 
Unisource Worldwide, Inc.
  109 Stevens Street,
Jacksonville,
Florida       $ 7,695,538       —     Fee interest   LMLP/Lepercq Corporate
Income Fund II L.P.   NLSAF Jacksonville L.P.   NLSAF Jacksonville
GP LLC   Fee interest
 
United Technologies Corp.
  120 S.E. Parkway Drive, Franklin, Tennessee       $ ___       —     100%
interest in Newkirk Syrcar GP LLC 99% limited partnership interest in Newkirk
Syrcar L.P.   Lex-Property
Holdings LLC
LMLP   Newkirk Syrcar L.P.   Newkirk Syrcar GP
LLC   Ground lease
 
Voicestream PCS II (T-Mobile USA, Inc.)
  3265 East Goldstone
Drive, Meridian,
Idaho       $ 18,684,415     $ 10,033,141     100% membership
interest in
Acquiport Meridian
Manager LLC   LMLP/Lexington
Acquiport Company
II, LLC   Acquiport Meridian
LLC   Acquiport Meridian
Manager LLC   Fee interest

 



--------------------------------------------------------------------------------



 



                                              Property                          
                      Net                                             Prorations
                                            and                                
            Adjustments                       LMLP             Primary      
(See   Contribution           Contributed   Contribution           Property
Tenant   Address     Attached)    Value   Loans   Asset   Affiliate   Owner   GP
Entity   Interest
 
Voicestream PCS II (T-Mobile USA, Inc.)
  3711 San Gabrial,
Mission, Texas       $ 13,536,722     $ 6,251,476     100% membership interest
in Lexington Mission Manager LLC and 99.5% limited partnership interest in
Lexington Mission L.P.   LMLP/Triple Net
Investment Company
LLC   Lexington Mission L.P.   Lexington Mission
Manager LLC   Fee interest
 
Wachovia Bank, N.A.
  265 Lehigh Street,
Allentown,
Pennsylvania       $ 4,420,000       —     100% interest in Newkirk Croydon GP
LLC 99% limited partnership interest in Newkirk Croydon L.P.   Lex-Property
Holdings LLC
LMLP   Newkirk Croydon L.P.   Newkirk Croydon GP
LLC   Fee interest

 



--------------------------------------------------------------------------------



 



SCHEDULE 2
Lease, dated as of September 27, 2000, between Texan Christensen Limited
Partnership and Baker Hughes Incorporated, as amended
Lease Agreement, dated as of October 26, 2001, between Lexington Kalamazoo L.P.
(as successor to Danacq Kalamazoo LLC by assignment) and Dana Corporation, as
amended and assigned
Amended and Restated Sublease Agreement, dated January 15, 1985, between Newkirk
Syrcar L.P. (as successor to Stemp Leasing Corp.) and Essex Group, Inc.,. as
amended and assigned
Agreement of Sublease, dated as of October 1, 2004, between Lexington Livonia TI
L.P. (as successor to TC Hart County, LLC by assignment) and TI Group Automotive
Systems, LLC, as amended and assigned
Lease Agreement, dated as of December 15, 2003, between Acquiport Meridian LLC
(as successor to HP Boise, LLC by assignment) and Voicestream PCS Holding, LLC,
as amended and assigned
Lease Agreement, dated as of June 2, 2003, between Lexington Mission L.P. (as
successor to CentraTek L.P. by assignment) and T-Mobile West Corporation, as
amended and assigned
Honeywell Lease

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.5
ORGANIZATIONAL CHART
[Intentionally omitted from filing]

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.8
RENT ROLL
[Intentionally omitted from filing]

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.16
TENANT ESTOPPELS

 
AdvancePCS
American Electric
ASML
Baker Hughes-Training (W.Thorne)
Dana — Kalamazoo
EDS
Entergy-Pine Bluff
Honeywell
Lithia Motors
Owens Corning-Chester
Raytheon
TI Automotive
T-Mobile-Meridian
T-Mobile-Mission
TRW/Kelsey Hayes
Unisource
United Tech-Franklin
Wachovia

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.2
PERMITTED EXCEPTIONS
[Intentionally omitted from filing]

 